Citation Nr: 0942590	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased rating for anxiety reaction 
with depressive features, currently evaluated as 50 percent 
disabling. 

2. Entitlement to a compensable rating for pes planus.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for 
anxiety reaction with depressive features; denied a 
compensable rating for pes planus; and denied a TDIU rating.  
In March 2009, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

At the March 2009 hearing, the Veteran reported he received 
treatment for his anxiety and depression at "JP Veterans 
Hospital" once a month.  Additionally, he submitted in April 
2009, without a waiver of initial review by the RO, a 
statement from a private physician, Dr. Gottschall, who 
reported treating the Veteran since 1993, and that from 1994 
through 2006 had treated the Veteran for his depression and 
anxiety.  Dr. Gottschall also mentioned that the Veteran was 
currently under treatment for his depression and anxiety with 
"the VA clinic".  Thus, it appears that the Veteran has 
been receiving treatment for his service-connected anxiety 
reaction with depressive features through a VA facility 
(presumably through the VA Boston Healthcare System, Jamaica 
Plain campus).  These VA records are not associated with the 
claims folder and there is no indication that the RO has 
attempted to obtain such records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records could be relevant to the Veteran's claim(s) and are 
considered in the possession of VA adjudicators, a remand is 
necessary to obtain these outstanding VA records the Veteran 
has identified.  38 U.S.C.A. § 5103A(b),(c).  The Board notes 
that the Veteran underwent a VA psychiatric examination in 
May 2006.  After obtaining any such records, the RO should 
make a determination as to whether a current VA examination 
is necessary.  

The Board also notes that the letter from Dr. Gottschall is 
potentially relevant evidence that has not been reviewed by 
the RO in the first instance, and, therefore, must be 
referred for initial review.  38 C.F.R. § 20.1304(c).

The Veteran also contends that he should be entitled to a 
compensable rating for his service-connected pes planus.  The 
record reflects that his service-connected pes planus has 
been assigned a 0 percent (non-compensable) rating, since 
February 13, 1976, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under Diagnostic Code 5276, a noncompensable 
rating is assigned for mild pes planus with symptoms relieved 
by built-up shoe or arch support.  A rating of 10 percent is 
assigned for moderate unilateral or bilateral symptoms of pes 
planus to include weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  

The record reflects that in September 2006 the Veteran 
cancelled the VA examination that was to be conducted to 
determine the severity of his pes planus.  

In March 2009, the Veteran testified that his feet hurt at 
the end of the day if he was on his feet a lot, and that the 
pain was at level 6 on a scale of 1 to 10.  He indicated that 
he had canceled the VA examination for his feet in 2006 
because he felt that issue was minor compared to his 
depression and anxiety.  To ensure that the record reflects 
the current severity of the foot disability under 
consideration, the Board finds that a contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
service-connected pes planus.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes that any increase in the ratings assigned for 
the service-connected disabilities on appeal could well 
impact the TDIU claim on appeal (see 38 C.F.R. § 4.16(a)).  
Thus, the claim for a TDIU rating is inextricably intertwined 
with the claims for increase, and therefore, the claim for a 
TDIU rating is also herein remanded.  Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a Veteran's 
claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all pertinent VA 
treatment records for the Veteran dated 
from 2005 through the present.  If these 
records are unavailable, it should be 
documented in the claims folder.

2.  After completing the aforementioned 
development, make a determination as to 
whether the Veteran should undergo a VA 
examination to determine the current 
severity of his service-connected anxiety 
reaction with depressive features.  

3. Schedule the Veteran for a VA podiatry 
(preferably) or orthopedic examination to 
determine the current severity of his 
service-connected pes planus.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All indicated tests and 
studies should be performed, and all 
clinical findings and manifestations of 
current disability should be described in 
detail.  The examiner should render all 
findings needed to rate the Veteran's pes 
planus, to include whether the disability 
results in:  weight bearing line over or 
medial to the great toe, inward bowing of 
the Achilles tendon, or pain on 
manipulation and use of the feet.  The 
examiner should also comment on the extent 
of the Veteran's functional loss 
attributable to pain.  All findings should 
be reported in detail, and the examiner 
should provide rationale for any opinions 
given.

4. The case should then be reviewed and if 
any decision remains unsatisfactory to the 
Veteran, a supplemental statement of the 
case should be issued and he and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

